DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The action references cited in the IDS, submitted on 03/19/2020 and 06/09/2021, have been considered.

Drawings
The drawings filed on 02/12/2020 are objected to.  In order to avoid abandonment of this application, correction is required in reply to the Office action.  The correction will not be held in abeyance.
The drawings are objected to as failing to comply with 37 CFR 1.84 (a)(1); “Black and white drawings are normally required. India ink, or its equivalent that secures solid black lines, must be used for drawings.”  Each of the FIGS. 1A – 4D and 7 includes text, figures, and numerals that are pixelated and are otherwise not clear.  Particularly, the Farming Machine 100a in FIGS. 1A-1B is pixelated and not clear and BUS 708 in FIG. 7 is substantially pixelated.  
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application.  Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 103
The following is a quotation of the appropriate paragraphs of AIA  35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-11 are rejected under 35 USC § 103 as being unpatentable over Redden (U.S. Patent Publication 2016/0255778 A1); in view of Ferrari (U.S. Patent Publication 2019/0392239 A1).
Regarding claim 1, Redden discloses a farming machine (Redden: FIG. 1, ¶34 [“…modular system preferably includes one or more modules, as shown in FIG. 1. The modules can be selected based on the field or plant being treated, the target crop pattern, the treatment capabilities of the module, the dimensions of the module, or selected based on any other suitable module parameter.”]), comprising: 
an image acquisition system configured to capture an image of a plant in a field as the farming machine moves through the field, the image acquisition system capturing the image using an image sensor directed in a downwards orientation towards the plant (Redden: FIG. 6, ¶13 [“…as shown in FIG. 6, each module is configured to capture and process a set of field measurements (e.g., images).”]; ¶30 [“…the module functions to record images of the field while the modular system traverses through the field.”]; ¶40 [“…module sensors can include image sensors (e.g., CCD, multispectral, hyperspectral, or stereo cameras…”]);
a plurality of plant treatment mechanisms for treating the plant in the field as the farming machine moves past the plant in the field (Redden: FIGS. 2-4, ¶42 [“…treatment mechanism can be one of those disclosed in U.S. application Ser. No. 14/444,897, a sprayer (e.g., a foam sprayer) or be any other suitable treatment mechanism. Each module can include one or more treatment mechanisms of the same or different type. In a specific example, the module can include a linear array of treatment mechanisms (e.g., solenoid-controlled spray nozzles) extending along an axis perpendicular to the axis of travel…”]); and
a control system including a processor (Redden: FIGS. 3-6, ¶17 [“…The hub of the modular system can facilitate inter-module communication, communicate with the remote system,  function as a master control system for module power, determine relative module positions within the system, function as a synchronization leader for the modules (e.g., as a stratum 2 computer), function as a module monitoring system (e.g., compare the performance of connected modules to identify operation variances and/or failures, as shown in FIG. 6), and/or function as a real-time module performance adjustment…”]; ¶20 [“…hub can include on-board memory, one or more processors…”]), the processor configured to:
measure, using a light measurement system, a characteristic of light incident upon the light sensor (Redden: FIGS. 2-6, ¶29 [“The hub sensors can additionally include environmental sensors, such as temperature sensors, light sensors…the ambient light measurement can be used to adjust the light emitters for the camera to accommodate for discrepancies between the target light intensity and the ambient light intensity.”] {The Examiner notes that ¶78 of the instant specification states intensity of light and/or color temperature of the light on the light sensor may comprise characteristic of light incident on the light sensor. Thus, Redden discloses measuring a characteristic of light incident upon the light sensor as recited in the claim(s).}); and,
capturing, using the image acquisition system, the image of the plant in the field, the image acquisition system configured to operate based on the measured characteristic of incident light (Redden: FIGS. 2-6, ¶13 [“…as shown in FIG. 6, each module is configured to capture and process a set of field measurements (e.g., images).”]; ¶30 [“…the module functions to record images of the field while the modular system traverses through the field.”]; ¶40 [“…module sensors can include image sensors (e.g., CCD, multispectral, hyperspectral, or stereo cameras…”]),
identify the plant in the image (Redden: FIGS. 2-6, ¶14 [“…each module independently processes the images it captured (e.g., in near-real time), and can additionally determine treatments for and apply treatments to the plants identified from the images, independent of substantially concurrent plant identification, plant treatment determination, and/or treatment application by other modules connected to the system.…”]), and
actuate one or more of the plant treatment mechanisms to treat the identified plant (Redden: FIGS. 2-6, ¶14 [“…each module independently processes the images it captured (e.g., in near-real time), and can additionally determine treatments for and apply treatments to the plants identified from the images, independent of substantially concurrent plant identification, plant treatment determination, and/or treatment application by other modules connected to the system.”]).
Redden additionally discloses sending an environmental measurement to the modules used to adjust region measurement parameters such as ambient light.  The ambient light measurement can be used to adjust light emitters for the camera to accommodate for discrepancies between the target light intensity and the ambient light intensity (Redden: ¶29 [“The environmental measurement can be sent to the modules and used to adjust region measurement parameters. For example, the ambient light measurement can be used to adjust the light emitters for the camera to accommodate for discrepancies between the target light intensity and the ambient light intensity. However, the environmental measurement can be otherwise used. However, the hub can include any other suitable sensor.”]).
However, Redden is silent as to explicitly reciting a light measurement system configured to measure light incident on the light measurement system, the light measurement system measuring the incident light using a light sensor directed in an upwards orientation away from the plant.
Ferrari is directed to a system for illuminating a field of view of a vision-based sensor mounted on an agricultural machine (Ferrari: Abstract.).  Therein, Ferrari discloses a light measurement system configured to measure light incident on the light measurement system, the light measurement system measuring the incident light using a light sensor directed in an upwards orientation away from the plant (Ferrari: FIG. 2; ¶21 [“…the mounting frame 108 may be configured to support one or more vision-based sensors 106, one or more light sources 114, and one or more ambient light sensors 116.”]; ¶26 [“…the vision-based sensor assembly 104 may include one or more ambient light sensors 116, with each ambient light sensor 116 being provided in operative association with one or more of the vision-based sensors 106. In general, each ambient light sensor(s) 116 may be configured to detect the intensity or amount of ambient light present within the field(s) of view of the associated vision-based sensor(s) 106. As such, the ambient light sensor(s) 116 may be mounted on or otherwise coupled to the mounting frame 108 of the vision-based sensor assembly 104 in any suitable manner that permits the ambient light sensor(s) 116 to detect the intensity or amount of ambient light present within the field(s) of view of the associated vision-based sensor(s) 106. For example, as shown, in one embodiment, the an1bient light sensor 116 may be mounted on the second mounting member 112.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a light measurement system configured to measure light incident on the light measurement system, the light measurement system measuring the incident light using a light sensor directed in an upwards orientation away from the plant, disclosed by Ferrari, into Redden, with the motivation and expected benefit of positioning a light sensor to measure incident light that indicates one or more settings of the image sensor to change in order to capture higher quality images of plants in the field.  This method for improving Redden, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ferrari.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari to obtain the invention as specified in claim 1.
Regarding claim 9, the claim recites limitations found within claim 1, and is rejected under the same rationale applied to the rejection of claim 1.

Regarding claim 2, Redden, in view of Ferrari, teach all the limitations of the parent claim 1 as shown above.  Redden additionally discloses the image acquisition system further comprises one or more additional image sensors, each of the image sensors directed in the downwards orientation (Redden: FIGS. 2-3, 6; ¶40 {See above.}).
Regarding claim 10, the claim recites limitations found within claim 2, and is rejected under the same rationale applied to the rejection of claim 2.

Regarding claim 3, Redden, in view of Ferrari, teach all the limitations of the parent claim 1 as shown above.  Ferrari additionally discloses the light measurement system comprising to one or more additional light sensors, each of the light sensors directed in the upwards orientation (Ferrari: FIG. 2; ¶26 [“…Furthermore, although the illustrated vision-based sensor assembly 104 includes one ambient light sensor 116, it should be appreciated that the vision-based sensor assembly 104 may include any suitable number of ambient light sensors 116, such as two or more ambient light sensors 116.”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a light measurement system comprising to one or more additional light sensors, each of the light sensors directed in the upwards orientation, disclosed by Ferrari, into Redden, as modified by Ferrari, with the motivation and expected benefit of measuring incident light that indicates one or more settings of the image sensor to change in order to capture higher quality images of plants in the field.  This method for improving Redden, as modified by Ferrari, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ferrari.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari to obtain the invention as specified in claim 3.
Regarding claim 11, the claim recites limitations found within claim 3, and is rejected under the same rationale applied to the rejection of claim 3.

Regarding claim 4, Redden, in view of Ferrari, teach all the limitations of the parent claim 1 as shown above.  Ferrari additionally discloses the light sensor is coupled to a top surface of the farming machine (Ferrari: FIG. 2; ¶26 {See above.}).  Ferrari further discloses “the vision-based sensor assembly 104 may include one or more ambient light sensors 116, with each ambient light sensor 116 being provided in operative association with one or more of the vision-based sensors 106.” (Ferrari: FIG. 2; ¶26 {See above.}).  {Examiner notes that while Ferrari fails to explicitly recite “the image sensor is coupled to a bottom surface of the farming machine,” the placement of the image sensor is a matter of obvious design choice, as Ferrari discloses an image sensor positioned on the farming machine for capturing images of plants.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of providing a light sensor is coupled to a top surface of the farming machine, and an image sensor positioned on the farming machine for capturing images of plants, disclosed by Ferrari, into Redden, as modified by Ferrari, with the motivation and expected benefit of measuring incident light that indicates one or more settings of the image sensor to change in order to capture higher quality images of plants in the field.  This method for improving Redden, as modified by Ferrari, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ferrari.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari to obtain the invention as specified in claim 4.

Regarding claim 5, Redden, in view of Ferrari, teach all the limitations of the parent claim 1 as shown above.  Redden additionally discloses a mounting mechanism having a first length that is substantially orthogonal to a direction of movement of the farming machine, and wherein the plurality of treatment mechanisms are coupled to the mounting mechanism (Redden: FIG. 1.).  

Regarding claim 6, Redden, in view of Ferrari, teach all the limitations of the parent claim 5 as shown above.  Redden additionally discloses the image acquisition system is mounted to the mounting mechanism, and the light measurement system is mounted to the mounted mechanism (Redden: FIG. 1; ¶29 {See above.}).  

Regarding claim 7, Redden, in view of Ferrari, teach all the limitations of the parent claim 1 as shown above.  Redden additionally discloses an electronic subsystem coupled to the light sensor, a base including a receptacle configured to retain the electronic subsystem and the light sensor, the receptacle recessed within at least one of a set of surfaces of the base, and a cap coupled to the base wherein the cap encloses the electronic subsystem and the light sensor (Redden: FIGS. 2-5; ¶29-30, ¶34, ¶40, ¶52-53 [“…as shown in FIGS. 2, 3, and 4, a liquid cooling system can be used, wherein the manifolds of the liquid cooling system can thermally couple to the processor (s), memory, and other heat-generating components of the hub and/or module.”]).  

Regarding claim 8, Redden, in view of Ferrari, teach all the limitations of the parent claim 1 as shown above.  Ferrari additionally discloses the image sensor is one or more of: coupled to a front surface of the farming machine and directed downwards, and coupled to a side of the farming machine and directed downwards (Ferrari: FIG. 2; ¶26 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of positioning an image sensor is one or more of: coupled to a front surface of the farming machine and directed downwards, and coupled to a side of the farming machine and directed downwards a light sensor is coupled to a top surface of the farming machine, and an image sensor positioned on the farming machine for capturing images of plants, disclosed by Ferrari, into Redden, as modified by Ferrari, with the motivation and expected benefit of measuring incident light that indicates one or more settings of the image sensor to change in order to capture higher quality images of plants in the field.  This method for improving Redden, as modified by Ferrari, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ferrari.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari to obtain the invention as specified in claim 8.

Claims 12 and 15-20 are rejected under 35 USC § 103 as being unpatentable over Redden, in view of Ferrari; and further in view of Wu (U.S. Patent Publication 2019/0150357 A1).
Regarding claim 12, Redden discloses a method (Redden: FIG. 1, ¶34 {See above.}) comprising: 
detecting an amount of light incident on a light sensor mounted on a farming machine passing through a field (Redden: ¶29 {See above.});
capturing an image of a plant in the field using an image sensor mounted on the farming machine in a downward orientation towards the field (Redden: FIG. 6, ¶13, ¶30, ¶40 {See above.});
identifying the plant in the image (Redden: FIGS. 2-6, ¶14 {See above.}); and
applying, with a treatment mechanism mounted on the farming machine, a treatment to the identified plant (Redden: FIGS. 2-6, ¶14, ¶42 {See above.}).
Ferrari discloses a light measurement system configured to measure light incident on the light measurement system, the light measurement system measuring the incident light using a light sensor directed in an upwards orientation away from the plant (Ferrari: FIG. 2; ¶21, ¶26 {See above.}).
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing a light measurement system configured to measure light incident on the light measurement system, the light measurement system measuring the incident light using a light sensor directed in an upwards orientation away from the plant, disclosed by Ferrari, into Redden, with the motivation and expected benefit of positioning a light sensor to measure incident light that indicates one or more settings of the image sensor to change in order to capture higher quality images of plants in the field.  This method for improving Redden, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Ferrari.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari to obtain the invention as specified in claim 12.
However, Redden, in view of Ferrari, is silent as to explicitly reciting the image captured using one or more exposure parameters selected based on the detected amount of light incident upon the light sensor.
Wu is directed to machinery which includes an automated crop management motorized vehicle having an intelligent, modularized image sensor system (Wu: Abstract.).  Therein, Wu discloses remote operator, an agricultural vehicle or image sensor units exercising instructions that include setting the image capture rate based on vehicle speed.  The instructions include collecting environmental conditions, then setting exposure parameters of the image sensor units (Wu: FIG. 31; ¶183 [“…remote operator, the agricultural vehicle or the image sensor units 50 exercising instructions 3210 that include setting the image capture rate based on the vehicle speed. Instructions 3212 include collecting environmental conditions, e.g., weather, time, light conditions, then setting the parameters of the image sensor units 50 (e.g. zoom, exposure time, operation mode video or still shots).”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of providing for the capturing of an image using one or more exposure parameters selected based on the detected amount of light incident upon the light sensor, disclosed by Wu, into Redden, as modified by Ferrari, with the motivation and expected benefit of adjusting how an image sensor captures an image to ensure proper exposure of the image which allows the farming machine to accurately identify a plant in the image.  This method for improving Redden, as modified by Ferrari, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari and Wu to obtain the invention as specified in claim 12.

Regarding claim 15, Redden, in view of Ferrari and Wu, teach all the limitations of the parent claim 12 as shown above.  Wu additionally discloses the one or more exposure parameters is shutter speed (Wu: FIG. 31; ¶183 [“…then setting the parameters of the image sensor units 50 (e.g. zoom, exposure time, operation mode video or still shots).”]).  
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of adjusting shutter speed, disclosed by Wu, into Redden, as modified by Ferrari and Wu, with the motivation and expected benefit of adjusting how an image sensor captures an image to ensure proper exposure of the image which allows the farming machine to accurately identify a plant in the image.  This method for improving Redden, as modified by Ferrari and Wu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari and Wu to obtain the invention as specified in claim 15.

Regarding claim 16, Redden, in view of Ferrari and Wu, teach all the limitations of the parent claim 12 as shown above.  Wu additionally discloses evaluating a characteristic of the detected light, determining whether the characteristic of the received light exceeds a threshold corresponding to the characteristic, and responsive to determining the characteristic exceeds the threshold corresponding to the characteristic, adjusting the one or more exposure parameters (Wu: FIG. 31; ¶183 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the features of evaluating a characteristic of the detected light, determining whether the characteristic of the received light exceeds a threshold corresponding to the characteristic, and responsive to determining the characteristic exceeds the threshold corresponding to the characteristic, adjusting the one or more exposure parameters, disclosed by Wu, into Redden, as modified by Ferrari and Wu, with the motivation and expected benefit of adjusting how an image sensor captures an image to ensure proper exposure of the image which allows the farming machine to accurately identify a plant in the image.  This method for improving Redden, as modified by Ferrari and Wu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari and Wu to obtain the invention as specified in claim 16.

Regarding claim 17, Redden, in view of Ferrari and Wu, teach all the limitations of the parent claim 16 as shown above.  Redden additionally discloses the characteristic is light intensity (Redden: FIGS. 2-6, ¶29 {See above.}). 

Regarding claim 18, Redden, in view of Ferrari and Wu, teach all the limitations of the parent claim 12 as shown above.  Redden additionally discloses determining a characteristic of light incident on a plurality of light sensors mounted on the farming machine (Redden: FIGS. 2-6, ¶29 {See above.}); and comparing the characteristic of light incident on each of the plurality of light sensors to determine a difference in the characteristic of light incident on each of the plurality of sensors (Redden: FIGS. 3-6, ¶17 [“…The hub of the modular system can facilitate inter-module communication, communicate with the remote system,  function as a master control system for module power, determine relative module positions within the system, function as a synchronization leader for the modules (e.g., as a stratum 2 computer), function as a module monitoring system (e.g., compare the performance of connected modules to identify operation variances and/or failures, as shown in FIG. 6), and/or function as a real-time module performance adjustment…”]).

Regarding claim 19, Redden, in view of Ferrari and Wu, teach all the limitations of the parent claim 18 as shown above.  Redden additionally discloses selecting a subset of the plurality of light sensors based on the characteristic of light incident on each of the plurality of light sensors and the difference in the characteristic of light incident on each of the plurality of sensors, and evaluating the characteristic of light based on the subset of the plurality of light sensors (Redden: FIGS. 2-6, ¶29 {See above.}; FIGS. 3-6, ¶17 {See above.}).

Regarding claim 20, Redden, in view of Ferrari and Wu, teach all the limitations of the parent claim 19  as shown above.  Wu additionally discloses adjusting the one or more exposure parameters based on the characteristic of light evaluated by the subset of the plurality of light sensors (Wu: FIG. 31; ¶183 {See above.}). 
It would have been obvious to one of ordinary skill in the art at the time the invention was made to implement the feature of adjusting the one or more exposure parameters based on the characteristic of light evaluated by the subset of the plurality of light sensors, disclosed by Wu, into Redden, as modified by Ferrari and Wu, with the motivation and expected benefit of adjusting how an image sensor captures an image to ensure proper exposure of the image which allows the farming machine to accurately identify a plant in the image.  This method for improving Redden, as modified by Ferrari and Wu, was within the ordinary ability of one of ordinary skill in the art based on the teachings of Wu.  Therefore, it would have been obvious to one or ordinary skill in the art to combine the teachings of Redden and Ferrari and Wu to obtain the invention as specified in claim 20.

Allowable Subject Matter
Claims 13 and 14 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The primary reason for the indicated allowability of dependent claim 13, is that, in combination with the other claim elements, adjusting one or more exposure parameters based on a difference between actual reflectance and perceived reflectance of a target plant.  Therefore, dependent claim 13 would be allowable over the prior art of record if rewritten in independent form including all of the limitations of the base claim and any intervening claims. 
Dependent claim 14 depends from dependent claim 13 and is allowable as being dependent on an allowable base claim.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. Patent Publication 2007/0065857 A1, to Glaser et al., discloses a system to monitor targeted pest populations, disease, presence of transgenic and non-transgenic plants, or targeted pest population in a transgenic crop using remote imagery to discern differences in crops along with pest infestation in all crop varieties.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY P AIELLO whose telephone number is (303) 297-4216.  The examiner can normally be reached on 8 AM - 4:30 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).  If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JEFFREY P AIELLO/Examiner, Art Unit 2864